DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 23-25 are objected to because of the following informalities: a comma should be inserted after "device" (claim 23, line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an In-Ga-Zn oxide", as recited in claims 1 (line 12) and 12 (line 10), is unclear as to whether said limitation is the same as or different from "In, Ga, Zn and O", as recited in claims 1 (line 11) and 12 (line 9).
The claimed limitation of "a plurality photoelectric conversion elements", as recited in claims 11 and 22, is unclear as to whether said limitation is the same as or different from "a photoelectric conversion element", as recited in claims 1 and 12, respectively.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitation of "an imaging device", as recited in claims 8 and 19, fails to further limit the subject matter (i.e. "a photoelectric conversion element") of the claim upon which it depends (claims 1 and 12, respectively). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 12, 16, 17 and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP2014017440A) in view of Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) and Lynch et al. (APL, 2014).
As for claims 1 and 12, Kikuchi et al. show in Fig. 11 and related text a photoelectric conversion element 40 ([0062]), comprising: 
a first electrode 2 over a substrate 1; 
a first layer 23 (or 3) over the first electrode ([0065]); 
a second layer 4 over the first layer; and
a third layer 32 positioned between the first layer and the first electrode ([0062]), 
a second electrode 5 over the second layer, wherein the first layer comprises selenium ([0065]), 
wherein the second layer comprises Ga, and O ([0012], [0026]), and
the selenium is a crystalline selenium ([0065]).
Kikuchi et al. do not disclose the second layer further comprises In and Zn and having a c-axis aligned crystal.
Abbaszadeh et al. teach in Fig. 1 and related text an IGZO layer (title, Sec. II).
Abbaszadeh et al. do not disclose the IGZO layer having a c-axis aligned crystal.
Lynch teach a c-axis aligned crystal (CAAC) IGZO layer (title, abstract). 
Kikuchi et al., Abbaszadeh et al. and Lynch et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use IGZO, as the second layer, as taught by Abbaszadeh et al., wherein the IGZO having a CAAC crystallographic texture, as taught by Lynch et al., in Kikuchi et al.'s device, in order to reduce defects, improve stability and exhibit extremely low leakage current (Lynch: pg. 105, Col. 1, 3rd par., lines 5-6), and enhance dark current suppression of the device (Abbaszadeh: Sec. IV). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claims 5 and 16, the combined device shows the third layer serves as an electron injection blocking layer (Kikuchi: Fig. 11; [0062]).

As for claims 6 and 17, the combined device shows the third layer comprises nickel oxide or antimony sulfide (Kikuchi: [0052]).

As for claims 8 and 19, the combined shows an imaging device (Kikuchi: title), comprising: 
the photoelectric conversion element, according to claim 1; and 
a driver transistor, wherein the driver transistor is electrically connected to the photoelectric conversion element (note: each pixel in a standard image sensor contains at least one photoelectric conversion element and at least one transistor).

Claims 4, 7, 11, 15 , 18 and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP2014017440A), Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) and Lynch et al. (APL, 2014) in view of Imura et al. (IEDM Tech. Dig., 2014).
Kikuchi et al., Abbaszadeh et al. and Lynch et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including:
As for claims 4 and 15, the first layer serves as a photoelectric conversion layer, and 
wherein the second layer serves as a hole injection blocking layer (Kikuchi: [0062]).

As for claims 7 and 18, the second electrode comprises In, Sn, and O (Kikuchi: [0027]).

As for claims 11 and 22, a plurality of photoelectric conversion elements (note: a standard image sensor contains a plurality of photoelectric conversion elements). 
Kikuchi et al., Abbaszadeh et al. and Lynch et al. do not disclose a crystal grain size of the selenium is smaller than a pixel pitch (claims 4 and 15); a size of pixel is 3 µm x 3 µm square (claims 7 and 18); and a number of the plurality of photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and wherein a video signal with 8K resolution can be produced (claims 11 and 22).
Imura et al. teach in related text:


As for claims 7 and 18, a size of pixel is 3 µm x 3 µm square (Fig. 5; pg. 4.3.1, Sec. Device Fabrication, last two lines). 

As for claims 11 and 22, a number of the plurality of photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and wherein a video signal with 8K resolution can be produced (pg. 4.3.1, Sec. Introduction, 1st parag.).
Kikuchi et al., Abbaszadeh et al., Lynch et al. and Imura et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Imura et al. with the specified feature(s) of Kikuchi et al., Abbaszadeh et al. and Lynch et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a crystal grain size of the selenium being smaller than a pixel pitch; a size of pixel being 3 µm x 3 µm square, and a number of the photoelectric conversion elements being larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and wherein a video signal with 8K resolution can be produced, as taught by Imura et al., in Kikuchi et al., Abbaszadeh et al., and Lynch et al.'s device, in order to enhance the sensitivity, reduce size and cost of the device. Furthermore, a change in size is generally In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, the combined device shows a video signal with 8K resolution can be produced.

Claims 9 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being obvious over Kikuchi et al. (JP2014017440A), Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) and Lynch et al. (APL, 2014) in view of Yamazaki (2013/0285046) and Deckenbach et al. (2012/0257191).
As for claims 9 and 20, Kikuchi et al., Abbaszadeh et al. and Lynch et al. disclosed substantially the entire claimed invention, as applied to claims 8 and 19, respectively, above, except a microlens array or a diffraction grating; and a color filter, wherein the photoelectric conversion element is capable of receiving light passing through the microlens array or the diffraction grating and the color filter.
Yamazaki teaches in Fig. 1A, 2A, 4, 7A and related text a lens or a diffraction grating ([0118], lines 9-10); and 
a color filter ([0054]), 
wherein the photoelectric conversion element is capable of receiving light passing through the lens or the diffraction grating and the color filter.
Yamazaki do not disclose the lens is a microlens array.
Deckenbach et al. teach in Fig. 1C and related text a microlens array 20.
Kikuchi et al., Abbaszadeh et al., Lynch et al., Yamazaki and Deckenbach et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a microlens array, as taught by Deckenbach et al., and a color filter, as taught by Yamazaki, in Kikuchi et al., Abbaszadeh et al. and Lynch et al.'s device, in order to provide high light collection efficiency, reduce size and cost of the device.
Therefore, the combined device shows the photoelectric conversion element is capable of receiving light passing through the microlens array or the diffraction grating and the color filter.

Claims 10 and 21, as best understood, is/are rejected under 35 U.S.C. 103 as being obvious over Kikuchi et al. (JP2014017440A), Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) and Lynch et al. (APL, 2014) in view of Yamazaki (2013/0285046).
As for claims 10 and 21, Kikuchi et al., Abbaszadeh et al. and Lynch et al. disclosed substantially the entire claimed invention, as applied to claims 8 and 19, respectively, above, except the driver transistor comprises an oxide semiconductor.
Yamazaki teaches in Fig. 2A and related text the driver transistor 154 comprises an oxide semiconductor.
Kikuchi et al., Abbaszadeh et al., Lynch et al. and Yamazaki are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kikuchi et al., Abbaszadeh et al. and Lynch et al. with the specified feature(s) of Yamazaki because they are from the same field of endeavor.
.

Claims 8, 11, 19 and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) and Lynch et al. (APL, 2014).
As for claims 8, 11, 19 and 22, Kano shows in Fig. 1 and related text an image device 3 (note: each pixel of a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown), 
a driver transistor (not shown), 
wherein the driver transistor is electrically connected to the photoelectric conversion element,
a plurality of photoelectric conversion elements, 
wherein a number of the plurality of photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and
wherein a video signal with 8K resolution can be produced ([0028], lines 10-13).
Kano does not disclose a detail structure of the photoelectric conversion element.
Kikuchi et al. teach in Fig. 11 and related text a photoelectric conversion element 40 ([0062]), comprising: 

a first layer 23 (or 3) over the first electrode ([0065]); 
a second layer 4 over the first layer; and
a third layer 32 positioned between the first layer and the first electrode ([0062]), 
a second electrode 5 over the second layer, wherein the first layer comprises selenium ([0065]), 
wherein the second layer comprises Ga, and O ([0012], [0026]), and
the selenium is a crystalline selenium ([0065]).
Kikuchi et al. do not disclose the second layer further comprises In and Zn and having a c-axis aligned crystal.
Abbaszadeh et al. teach in Fig. 1 and related text an IGZO layer (title, Sec. II).
Abbaszadeh et al. do not disclose the IGZO layer having a c-axis aligned crystal.
Lynch teach a c-axis aligned crystal (CAAC) IGZO layer (title, abstract). 
Kano, Kikuchi et al., Abbaszadeh et al. and Lynch et al. are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano with the specified feature(s) of Kikuchi et al., Abbaszadeh et al. and Lynch et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a detail structure of the photoelectric conversion element, as taught by Kikuchi et al., use IGZO, as taught by Abbaszadeh et al., and the IGZO having a CAAC crystallographic texture, as taught by Lynch et al., as the second layer, in Keno's device, in order to reduce defects, improve stability and rd par., lines 5-6), enhance dark current suppression of the device (Abbaszadeh: Sec. IV) and improve light efficiency of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 23, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
Kano shows in Fig. 1 and related text: 
As for claims 8, 11, 19 and 22, an image device 3 (note: each pixel of a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown), 
a driver transistor (not shown), 
wherein the driver transistor is electrically connected to the photoelectric conversion element,
a plurality of photoelectric conversion elements, 
wherein a number of the plurality of photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and
wherein a video signal with 8K resolution can be produced ([0028], lines 10-13).


a photoelectric conversion element (not shown), 
a driver transistor (not shown), and 
wherein the image device is capable of producing a video signal with 8K resolution ([0028], lines 10-13).
Kano does not disclose a detail structure of the photoelectric conversion element.
Abaszadeh et al. show in Fig. 1 and related text a photoelectric conversion element comprising: 
a first electrode (top metal contact (Au)); 
a second electrode (ITO glass substrate);
a first layer (a-Se) positioned between the first electrode and the second electrode; 
a second layer (IGZO) positioned between the first layer and the second electrode; and 
wherein the first layer comprises selenium, and 
wherein the second layer comprises In, Ga, Zn, and O.
Kano and Abbaszadeh et al. are analogous art because they are directed to detector/sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano with the specified feature(s) of Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a detail structure of the photoelectric In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Imura et al. (IEDM Tech. Dig., 2014).
Kano and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claim 23 above, except a size of a pixel is 3 µm x 3 µm square, and wherein a crystal grain size of the selenium is smaller than a pixel pitch.
Imura et al. teach in Figs. 3, 5, 6 and related a size of pixel is 3 µm x 3 µm square (Fig. 5; pg. 4.3.1, Sec. Device Fabrication, last two lines); and
Wherein a crystal grain size of the selenium is smaller than a pixel pitch (Fig. 6(b)-(d); pg. 4.3.2, Sec. Fixed-Pattern Noise). 
Kano, Abbaszadeh et al. and Imura et al. are analogous art because they are directed to a detector/sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano and Abbaszadeh et al. with the specified feature(s) of Imura et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a size of a pixel being 3 µm x 3 µm square, and wherein a crystal grain size of the selenium being smaller than a pixel pitch, as taught by Imura et al., in Kano and Abbaszadeh et al.'s device, in order to enhance the In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Yamaguchi (2012/0318959).
Kano and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claim 23 above, including pixels are arranged in a matrix (Kano: [0028], lines 10-13).
Kano and Abbaszadeh et al. do not disclose a first transistor overlapping with the first layer; and a second transistor overlapping with the first layer, wherein the first transistor and the second transistor are electrically connected to the first layer, and a rolling shutter system is employed.
Yamaguchi teaches in Figs. 8, 9, 13 and related text a first transistor 22 (i.e. leftmost) overlapping with the photoelectric conversion element 35'; and 
a second transistor 22 (i.e. 2nd from leftmost) overlapping with the photoelectric conversion element 35', 
wherein the first transistor and the second transistor are electrically connected to the photoelectric conversion element, and 
wherein a rolling shutter system is employed ([0132]).
Kano, Abbaszadeh et al. and Yamaguchi are analogous art because they are directed to a detector/sensor and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a first transistor and a second transistor overlapping with the photoelectric conversion element, wherein the first transistor and the second transistor are electrically connected to the photoelectric conversion element, and employ a rolling shutter system, as taught by Yamaguchi, in Kano and Abbaszadeh et al.'s device, in order to improve light efficiency of the device, increase pixel density, reduce size and cost of the device.
Therefore, the combine device shows a first transistor overlapping with the first layer; and a second transistor overlapping with the first layer, wherein the first transistor and the second transistor are electrically connected to the first layer.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
Kano shows in Fig. 1 and related text an image device 3 (note: each pixel of a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown), and 
wherein the image device is capable of producing a video signal with 8K resolution ([0028], lines 10-13).
Kano does not disclose a detail structure of the photoelectric conversion element.

a first electrode 2; 
a second electrode 5;
a first layer 23 (or 3) positioned between the first electrode and the second electrode ([0065]); 
a second layer 4 positioned between the first layer and the second electrode; and 
wherein the first layer comprises selenium ([0065]), and 
wherein the second layer comprises Ga and O ([0021], [0026]).
Kikuchi et al. do not disclose the second layer further comprise In and Zn.
Abaszadeh et al. show in Fig. 1 and related text a IGZO layer (title, Sec. II).
Kano, Kikuchi et al. and Abbaszadeh et al. are analogous art because they are directed to a detector/sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano and Kikuchi et al. with the specified feature(s) of Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a detail structure of the photoelectric conversion element, as taught by Abbaszadeh et al., use IGZO layer, as the second layer, as taught by Abbaszadeh et al., in Keno's device, in order to improve light efficiency and enhance dark current suppression of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 24, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462), Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Imura et al. (IEDM Tech. Dig., 2014).
Kano, Kikuchi et al. and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claim 23 above, except a size of a pixel is 3 µm x 3 µm square (Sec. Device Fabrication, last two lines), and wherein a crystal grain size of the selenium is smaller than a pixel pitch (Fig. 6(b)-(d)).
Imura et al. teach in Figs. 3, 5, 6 and related a size of pixel is 3 µm x 3 µm square (Fig. 5; pg. 4.3.1, Sec. Device Fabrication, last two lines); and
wherein a crystal grain size of the selenium is smaller than a pixel pitch (Fig. 6(b)-(d); pg. 4.3.2, Sec. Fixed-Pattern Noise). 
Kano, Kikuchi et al., Abbaszadeh et al. and Imura et al. are analogous art because they are directed to a detector/sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano, Kikuchi et al. and Abbaszadeh et al. with the specified feature(s) of Imura et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a size of a pixel being 3 µm x 3 µm square, and wherein a crystal grain size of the selenium being smaller than a pixel pitch, as taught by Imura et al., in Kano, Kikuchi et al. and Abbaszadeh et al.'s device, in order to enhance the sensitivity, reduce size and cost of the device. Furthermore, a change in In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462), Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Yamaguchi (2012/0318959).
Kano, Kikuchi et al. and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claim 23 above, including pixels are arranged in a matrix (Kano: [0028], lines 10-13).
Kano, Kikuchi et al. and Abbaszadeh et al. do not disclose a first transistor overlapping with the first layer; and a second transistor overlapping with the first layer, wherein the first transistor and the second transistor are electrically connected to the first layer, and a rolling shutter system is employed.
Yamaguchi teaches in Figs. 8, 9, 13 and related text a first transistor 22 (i.e. leftmost) overlapping with the photoelectric conversion element 35'; and 
a second transistor 22 (i.e. 2nd from leftmost) overlapping with the photoelectric conversion element 35', 
wherein the first transistor and the second transistor are electrically connected to the photoelectric conversion element, and 
wherein a rolling shutter system is employed ([0132]).
Kano, Abbaszadeh et al. and Yamaguchi are analogous art because they are directed to a detector/sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano and Abbaszadeh et al. with the specified feature(s) of Yamaguchi because they are from the same field of endeavor.

Therefore, the combine device shows a first transistor overlapping with the first layer; and a second transistor overlapping with the first layer, wherein the first transistor and the second transistor are electrically connected to the first layer.

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 8-11 and 19-22 are proper dependent claims and withdrawal of the claim rejections under 35 U.S.C. § 112, fourth paragraph, is respectfully requested.
Per 35 U.S.C § 112(d), "a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. The "image device" does not further limit "a photoelectric conversion element" in claim 1 because it does not include all the limitations of claim 1. 


1) Both Abbaszadeh and Lynch were not cited to teach an artisan the entire structure of the claimed invention. Abbaszadeh and Lynch were merely cited to teach an artisan "the second layer comprises an In-Ga-Zn-oxide (or IGZO) having a c-axis aligned crystal (CAAC)". 
2)   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious for an artisan to form Kano's image sensor to include a photoelectric conversion element, as taught by Kikuchi (with a detail structure) and/or Abbaszadeh (replace KiKuchi's Ga2O3 to IGZO or with a detail structure), in order to improve light efficiency and enhance dark current suppression of the device.

Rest of applicant’s arguments with respect to claim(s) 1, 4-12 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811